DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The examiner notes that in the claims filed 09 May 2022, claim 5 was not included or indicated as cancelled. However, in the remarks filed 09 May 2022, Applicant indicates claim 5 has been cancelled, along with claim 3. It is advised in the next response that claim 5 is included in the claim listing along with a status identifier of “cancelled”.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 19: “10000 or larger and 200000 or smaller” should read “10,000 or larger and 200,000 or smaller”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim recites “wherein the easy-bonding layer includes a mixture of a polyolefin based resin having a weight-average molecular weight of 10000 or larger and 200000 or smaller and consisting of an ethylene-propylene copolymer…” in lines 18-20. It is unclear if the weight-average molecular weight is for the entire easy-bonding layer (i.e., for the combination of the polyolefin and the styrene-acryl resins) or if it is for just the polyolefin component (i.e., for just the ethylene-propylene copolymer or the propylene-butene copolymer). Based off [0026] of the instant specification which describes the polyolefin based resin in the easy-bonding layer being an ethylene-propylene copolymer or a propylene-butene copolymer as having a weight-average molecular weight of 10,000-200,000, the claim has been interpreted as if the weight-average molecular weight is for just the polyolefin based resin.
Claim 4 is rejected under 35 U.S.C. 112(b) due to its ultimate dependency on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (JP 2004-284158 A, “Hashimoto”) in view of Datta et al. (US 5,225,483, “Datta”), Hayakawa et al. (JP 2005-281537 A, “Hayakawa”), Higashi (US 2003/0035926 A), and Kondo et al. (US 2008/0131674 A1, “Kondo”). It is noted that the disclosure of Hashimoto is based off a machine translation of the reference included with the action mailed 31 May 2019, while the disclosure of Hayakawa is based off a machine translation of the reference included with this action.
With respect to claim 1, Hashimoto discloses a hard coat film 1 comprising a cyclic olefin film 2, a primer 3, and a hard coat layer formed of an ionizing radiation curable resin 4 in this order ([0012]). Hashimoto discloses the primer film mainly comprises a modified olefin (co)polymer, including ethylene-propylene copolymer and propylene 1-butene copolymer, i.e. propylene-butene copolymer ([0015]). The primer layer can also include a styrene copolymer ([0021]). The hard coat layer has a thickness of 3-15 µm ([0006], [0012]), which falls within the claimed range. The cyclo olefin-based film has a thickness of 25-500 µm ([0013]), which overlaps the claimed range. The primer layer has a thickness of 0.1-3.0 µm ([0022]), overlapping the claimed range. The hard coat comprises polyfunctional acrylates ([0024]). The cyclic olefin film is made from a cyclic olefin of a random type, block type, or mixed type ([0013]) and includes a polymer having norbornene ring and an α-olefin ([0014]). Thus, the cyclic olefin film is a film of a cycloolefin copolymer having an alicyclic structure in a molecular structure by randomly polymerizing cycloolefin units in a polymer skeleton and contains a norbornene-based compound.
Hashimoto does not disclose wherein the primer is a mixture of polyolefin based resin having a weight-average molecular weight of 10,000-200,000 consisting of an ethylene-propylene copolymer or a propylene-butene copolymer containing a propylene monomer in the copolymer and a styrene-acryl based resin having a glass transition temperature of 52-63°C, nor the weight average molecular weight Mw of the curable resin being 732-2200 and containing a polyfunctional acrylate having 3-6 (meth)acryloyloxy groups in one molecule, nor the blending ratio in parts by weight of the polyolefin based resin and the styrene-acryl based resin in the easy-bonding layer
Datta teaches a thermoplastic composition comprising a blend of a thermoplastic component (a); polypropylene (b); and modified polypropylene (d) (Col. 3, lines 40-46). The thermoplastic component (a) includes copolymers of styrene and acrylic acid, i.e. a styrene-acryl based resin, and styrene and maleic anhydride (Col. 3, lines 50-60). While there is no teaching regarding a ratio of polypropylene-based polymer to styrene-acrylate copolymer, Datta teaches the ratio of polypropylene-based polymers to styrene-maleic anhydride may be 90/10 to 40/60 (Col. 4, lines 26-34, Col. 13, lines 28-31 and 45-55); since Datta teaches a copolymer of styrene and acrylic acid, i.e. a styrene-acryl based resin, and styrene and maleic anhydride are equivalent and interchangeable (Col. 3, lines 50-60), it would have been obvious to one of ordinary skill in the art to use the same ratio for the polypropylene-based polymers and the styrene-acrylate copolymer. Datta teaches the composition is useful in laminating with engineering plastics (Col. 13, lines 63-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the thermoplastic blend of Datta as the polymer in the primer film of Hashimoto in order to provide a layer with improved impact strength (Datta, Col. 2, lines 57-63).
Hashimoto in view of Datta does not disclose wherein the polyolefin based resin has a weight-average molecular weight of 10,000-200,000, nor wherein the styrene-acryl resin has a glass transition temperature of 52-63°C, nor the weight average molecular weight Mw of the curable resin being 732-2200 and containing a polyfunctional acrylate having 3-6 (meth)acryloyloxy groups in one molecule.
Hayakawa teaches a hard coat film having a base material, an anchor coating layer, and a hard coat layer ([0009]). The base material is made from norbornene ([0011]). The anchor coat layer is made from a copolymer of different monomers including propylene, ethylene, and 1-butene ([0015]) and having a weight average molecular weight of 15,000-150,000 for the purposes of avoiding degradation in the presence of heat or radicals ([0017]), and thus corresponds to the presently claimed easy-bonding layer. The hard coat layer is made from an ionizing radiation-curable resin, such as an acrylic resin ([0026]).
Hashimoto in view of Datta and Hayakawa are analogous inventions in the field of hard coat films having a norbornene substrate, a polyolefin-based adhesive layer, and a curable hard coat layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the primer layer of Hashimoto in view of Datta to contain a polyolefin based resin having a weight average molecular weight of 15,000-150,000 as taught by Hayakawa in order to provide an adhesive layer that does not degrade in the presence of heat or radicals (Hayakawa, [0017]).
Hashimoto in view of Datta and Hayakawa does not disclose wherein the styrene-acryl resin has a glass transition temperature of 52-63°C, nor the weight average molecular weight Mw of the curable resin being 732-2200 and containing a polyfunctional acrylate having 3-6 (meth)acryloyloxy groups in one molecule.
Higashi teaches a sheet-like substrate that may be a transparent resin film formed from a cycloolefin ([0016-0017]) coated with a polymer resin that preferably has a Tg of greater than 60°C, including styrene-acrylic copolymer ([0019]), that may be subsequently coated with an additional resin layer ([0067-0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the styrene-acrylic of Higashi as the styrene-acrylic of Hashimoto in view of Datta and Hayakawa in order to provide a styrene-acryl having good binding strength without softening during use (Higashi, [0055]).
Hashimoto in view of Datta, Hayakawa, and Higashi does not disclose the weight average molecular weight Mw of the curable resin being 732-2200 and containing a polyfunctional acrylate having 3-6 (meth)acryloyloxy groups in one molecule.
Kondo teaches an optical film comprising a support with a hardcoat layer thereon, the hardcoat comprising a curable resin compound made from a polyfunctional (meth)acrylate compound with a molecular weight of 800 to 2,000 ([0044]). Kondo teaches the support may be a norbornene-based resin ([0222]), i.e. a cycloolefin. Kondo teaches the hardcoat may have the curable resin compound as the primary component, along with higher and lower mass-average molecular weight compounds ([0074-0075], [0081-0082]). The acrylate has 3 or more (meth)acryloyl groups ([0071-0072]), which are the same compounds described in the present specification as having (meth)acryloyloxy groups (see instant specification, page 11, [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hardcoat composition of Kondo as the hardcoat of Hashimoto in view of Datta, Hayakawa, and Higashi in order to provide a hardcoat having improved hardness, physical performance, and curling (Konda, [0055]). While there is no explicit disclosure from Hashimoto in view of Datta, Hayakawa, Higashi, and Kondo regarding the easy-bonding layer making a thermal contraction difference under a heat resistant condition comprising preservation at 100°C for 5 minutes between the easy-bonding layer and the hard coat layer smaller, given that Hashimoto in view of Datta, Hayakawa, Higashi, and Kondo discloses an identical film made from identical components as that presently claimed, then it is clear the easy-bonding layer of Hashimoto in view of Datta, Hayakawa, Higashi, and Kondo would necessarily inherently make a thermal contraction difference under a heat resistant condition between the easy-bonding layer and the hardcoat layer smaller.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (JP 2004-284158 A, “Hashimoto”) in view of Datta et al. (US 5,225,483, “Datta”), Hayakawa et al. (JP 2005-281537 A, “Hayakawa”), Higashi (US 2003/0035926 A), and Kondo et al. (US 2008/0131674 A1, “Kondo”) as applied to claim 1 above, and optionally further in view of Padiyath et al. (US 2008/0075948 A1, “Padiyath”). It is noted that the disclosure of Hashimoto is based off a machine translation of the reference included with the action mailed 31 May 2019, while the disclosure of Hayakawa is based off a machine translation of the reference included with this action.
With respect to claim 4, Hashimoto in view of Datta, Hayakawa, Higashi, and Kondo discloses the hard coat film as described above.
Hashimoto in view of Datta, Hayakawa, Higashi, and Kondo does not disclose an elongation rate of the resin of the hard coat layer when tested as claimed. However, given that Hashimoto in view of Datta, Hayakawa, Higashi, and Kondo discloses a hard coat film including a hard coat layer with composition identical to that presently claimed, and are directed to the same (touch panel) application (Hashimoto, [0001]; Kondo, [0012]), it is clear that the teachings of Hashimoto in view of Datta, Hayakawa, Higashi, and Kondo encompass a hard coat film including a hard coat layer with the same properties as presently claimed, i.e. an elongation rate of 8 to 45% according to the claimed test method.
Alternatively, Padiyath discloses that “hard resin” or “hardcoat” describes resins with an elongation at break of less than 50% or less than 40% ([0050]).
If it was determined that the hard coat of Hashimoto in view of Datta, Hayakawa, Higashi, and Kondo did not meet the claimed elongation rate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the elongation of the hard coat of Hashimoto in view of Datta, Hayakawa, Higashi, and Kondo to values such as at least 20% and less than 50% accord to the teachings of Padiyath, in order to gain the benefit of tear resistance/toughness while still being a hardcoat as taught by Padiyath (Padiyath, [0050], [0061], [0063]).

Response to Arguments
Due to the amendment to the specification, the objection to the specification is withdrawn.
Due to the amendment to claim 1, the claim objection to claim 1 is withdrawn.
Due to the cancellation of claims 3 and 5, the 35 U.S.C. 112(a), 35 U.S.C. 112(b), and 35 U.S.C. 103 rejections of claims 3 and 5 are withdrawn.
Due to the amendment to claim 1, the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections of claims 1 and 4 are withdrawn. However, claims 1 and 4 are newly rejected under 35 U.S.C. 112(b) as set forth above.
Applicant’s arguments filed 09 May 2022 have been fully considered, but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections, Applicant argues the prior art does not teach nor suggest the claimed content, ranges of weight-average molecular weights, and thicknesses of the layers. Applicant further argues the references fail to teach or suggest the key feature of the invention, namely the effect of the blending ratio of the polyolefin based resin and the styrene-acryl based resin in the easy-bonding layer being 95/5 to 40/60, and points to Table 1 of the instant specification for support of unexpectedly advantageous effects. The examiner respectfully disagrees.
In response to Applicant’s argument that the prior art does not teach nor suggest the claimed content, ranges of weight-average molecular weights, and thicknesses of the layers, this is not found persuasive for the following reasons.
Firstly, Datta teaches a thermoplastic composition comprising a blend of a thermoplastic component (a), a polypropylene (b); and modified polypropylene (d) (Col. 3, lines 40-46). The thermoplastic component (a) includes copolymers of styrene and acrylic acid, i.e. a styrene-acryl based resin, and styrene and maleic anhydride (Col. 3, lines 50-60). Datta teaches the ratio of polypropylene-based polymers to styrene-maleic anhydride is 90/10 to 40/60 (Col. 4, lines 26-34, Col. 13, lines 28-31 and 45-55), and that a copolymer of styrene and acrylic acid, i.e. a styrene-acryl based resin, and styrene and maleic anhydride are equivalent and interchangeable (Col. 3, lines 50-60). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same ratio for the polypropylene-based polymers and the styrene-acrylate copolymer. The range taught by Datta falls within the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the thermoplastic blend of Datta as the polymer in the primer film of Hashimoto in order to provide a layer with improved impact strength (Datta, Col. 2, lines 57-63).
Secondly, the examiner acknowledges that the previous rejections of record did not address the new limitation regarding the weight-average molecular weight of the materials. However, upon updating the searches, a new reference, namely Hayakawa, was found. As set forth in the above rejections, Hayakawa teaches a hard coat film having a base material, an anchor coating layer (i.e., an adhesive layer or a primer layer), and a hard coat layer ([0009]). The base material is norbornene ([0011]). The anchor coat layer is a copolymer made from propylene, ethylene, and 1-butene ([0015]) and has a weight average molecular weight of 15,000-150,000 to avoid degradation in the presence of heat or radicals ([0017]). The hard coat layer is made from an ionizing radiation-curable resin, such as an acrylic resin ([0026]). Hashimoto in view of Datta and Hayakawa are analogous inventions in the field of hard coat films having a norbornene substrate, a polyolefin-based adhesive layer, and a curable layer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the primer layer of Hashimoto in view of Datta to contain a polyolefin based resin having a weight average molecular weight of 15,000-150,000 as taught by Hayakawa in order provide an adhesive layer that does not degrade in the presence of heat or radicals (Hayakawa, [0017]).
Thirdly, Applicant’s argument regarding the prior art not disclosing the thicknesses of the layers is not found persuasive. As set forth in the above rejections, Hashimoto discloses the hard coat layer has a thickness of 3-15 µm ([0006], [0012]), which falls within the claimed range. The cyclo olefin-based film has a thickness of 25-500 µm ([0013]), which overlaps the claimed range. The primer layer, i.e. easy-bonding layer, has a thickness of 0.1-3.0 µm ([0022]). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the thicknesses of the layers, including over values presently claimed, in order to provide a multilayer film having desired thickness.

In response to Applicant’s argument of expectedly good results, this is not found persuasive because the data is not commensurate in scope with the claims for the following reasons.
Firstly, the Examples relate to specific hard coat films having a base material made from specific resins, namely ZEONOR ZF14 or ARTON FILM FEKP100, whereas the present claims allow for a base material made from a cycloolefin film comprising a cycloolefin (co)polymer having an alicyclic structure in a molecular structure by polymerizing cycloolefin units alternately or randomly in a polymer skeleton and containing  at least one kind of compound selected from the group consisting of a norbornene-based compound, a monocyclic olefin, a cyclic conjugate diene, and a vinyl alicyclic hydrocarbon.
Secondly, the Examples relate to specific easy-bonding layers made from a specific styrene-acryl basic resin (namely, ARUFON UG-4070, ARUFON UG-4035, and ARUFON UG-4040) and a specific polyolefin based resin (namely, SURFLEN P-1000 and UNISTOLE P-901), whereas the present claims broadly allow for an easy-bonding layer having a mixture of a polyolefin based resin having a weight-average molecular weight of 10,000-200,000 consisting of an ethylene-propylene copolymer or a propylene butene-copolymer containing a propylene monomer in the copolymer and a styrene-acryl based resin. There does not appear to be a disclosure in the specification regarding the weight average molecular weight of the SURFLEN P-1000 or UNISTOLE P-901 polyolefin based resins.
Thirdly, the Examples relate to specific hard coat layers made from specific urethane-acrylate based UV curable resins (namely, UV-7630B, UA-306H, and EBECRYL-5129) whereas the present claims broadly allow for any ionizing radiation curable resin having a weight average molecular weight of 732-2200 and containing a polyfunctional acrylate having 3-6 (meth)acryloyloxy groups in one molecule. Further, the hard coat layers of the Examples have thickness of 2 µm (Examples 8 and 13-14) and 5 µm (Examples 1-7 and 9-12) (see instant specification, [0059-0072]), whereas the present claims broadly allow for the hard coat layer to have a thickness of 1.0-15.0 µm; there is no data at the upper or lower endpoints of the thicknesses of the hard coat layer.
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed ranges.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A RICE/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787